                                                                                                             8/17/20, 1:05 PM




       White Matter
       Sharika M. Robinson <srobinson@sharikamrobinsonlaw.com>
       Thu 7/30/2020 6:13 PM
       To: chris.geis@wbd-us.com <chris.geis@wbd-us.com>


         1 attachments (84 KB)
       RR - 7-23-2020 - White.pdf;

       Please see the attached. I have also hired an economist to provide a total valuation of damages.

       Please let me know if you plan to comply with my discovery requests or if you need additional time.

       Best,

       Sharika M. Robinson

       The Law Offices of Sharika M. Robinson
       10230 Berkeley Place Drive, Suite 220
       Charlotte, North Carolina 28262

       Phone: (704) 561-6772
       Fax: (704) 561-6773




about:blank                                                                                                       Page 1 of 1

                      Case 5:19-cv-00467-BO Document 39-5 Filed 08/24/20 Page 1 of 1
